
	
		III
		111th CONGRESS
		2d Session
		S. RES. 644
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2010
			Mr. Kaufman (for
			 himself, Mr. Crapo,
			 Mr. Cardin, Mr.
			 Alexander, Mr. Casey,
			 Mrs. Murray, Mrs. Lincoln, Ms.
			 Landrieu, Mr. Burris,
			 Mr. Udall of Colorado,
			 Mr. Bingaman, Mr. Kerry, Mrs.
			 Shaheen, Mrs. Feinstein,
			 Mr. Bennet, Mr.
			 Feingold, Ms. Cantwell,
			 Mr. Corker, Mr.
			 Reed, Mr. Udall of New
			 Mexico, Mr. Pryor,
			 Ms. Stabenow, Mr. Whitehouse, Mr.
			 Inouye, and Mr. Levin)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating the week beginning October 10,
		  2010, as National Wildlife Refuge Week.
	
	
		Whereas, in 1903, President Theodore Roosevelt established
			 the first national wildlife refuge on Florida’s Pelican Island;
		Whereas, in 2010, the National Wildlife Refuge System is
			 the premier system of lands and waters to conserve wildlife in the world, and
			 has grown to more than 150 million acres, 552 national wildlife refuges, and 38
			 wetland management districts in every State and territory of the United
			 States;
		Whereas national wildlife refuges are important
			 recreational and tourism destinations in communities across the Nation, and
			 these protected lands offer a variety of recreational opportunities, including
			 6 wildlife-dependent uses that the National Wildlife Refuge System manages:
			 hunting, fishing, wildlife observation, photography, environmental education,
			 and interpretation;
		Whereas hunting is permitted on more than 320 national
			 wildlife refuges and fishing is permitted on 272 national wildlife refuges,
			 welcoming more than 2,500,000 hunters and more than 7,000,000 anglers;
		Whereas national wildlife refuges are important to local
			 businesses and gateway communities;
		Whereas, for every $1 appropriated, national wildlife
			 refuges generate $4 in economic activity;
		Whereas approximately 41,000,000 people visit national
			 wildlife refuges every year, generating nearly $1,700,000,000 and 27,000 jobs
			 in local economies;
		Whereas the National Wildlife Refuge System encompasses
			 every kind of ecosystem in the United States, including temperate, tropical,
			 and boreal forests, wetlands, deserts, grasslands, arctic tundras, and remote
			 islands, and spans 12 time zones from the Virgin Islands to Guam;
		Whereas national wildlife refuges are home to more than
			 700 species of birds, 220 species of mammals, 250 species of reptiles and
			 amphibians, and more than 1,000 species of fish;
		Whereas 59 refuges were established specifically to
			 protect imperiled species and of the more than 1,200 federally listed
			 threatened and endangered species in the United States, 280 species are found
			 on units of the National Wildlife Refuge System;
		Whereas national wildlife refuges are cores of
			 conservation for larger landscapes and resources for other agencies of the
			 Federal Government and State governments, private landowners, and organizations
			 in their efforts to secure the wildlife heritage of the United States;
		Whereas 39,000 volunteers and more than 220 national
			 wildlife refuge Friends organizations contribute nearly
			 1,400,000 hours annually, the equivalent of 665 full-time employees, and
			 provide an important link with local communities;
		Whereas national wildlife refuges provide an important
			 opportunity for children to connect with nature and discover the natural
			 world;
		Whereas, because there are national wildlife refuges
			 located in several urban and suburban areas and 1 refuge located within an
			 hour’s drive of every metropolitan area in the United States, national wildlife
			 refuges employ, educate, and engage young people from all backgrounds in
			 exploring, connecting with, and preserving the natural heritage of the
			 Nation;
		Whereas, since 1995, refuges across the Nation have held
			 festivals, educational programs, guided tours, and other events to celebrate
			 National Wildlife Refuge Week during the second full week of October;
		Whereas the week beginning on October 10, 2010, has been
			 designated as National Wildlife Refuge Week by the United States
			 Fish and Wildlife Service;
		Whereas, in 2010, the designation of National Wildlife
			 Refuge Week would recognize more than a century of conservation in the United
			 States and would serve to raise awareness about the importance of wildlife and
			 the National Wildlife Refuge System and to celebrate the myriad recreational
			 opportunities available to enjoy this network of protected lands: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning on October 10, 2010, as National Wildlife Refuge
			 Week;
			(2)supports the
			 goals and ideals of National Wildlife Refuge Week;
			(3)acknowledges the
			 importance of national wildlife refuges for their recreational opportunities
			 and contribution to local economies across the United States;
			(4)pronounces that
			 national wildlife refuges play a vital role in securing the hunting and fishing
			 heritage of the United States for future generations;
			(5)recognizes the
			 importance of national wildlife refuges to wildlife conservation and the
			 protection of imperiled species and ecosystems;
			(6)applauds the work
			 of refuge Friends groups, national and community organizations,
			 and public partners that promote awareness, compatible use, protection, and
			 restoration of national wildlife refuges;
			(7)reaffirms the
			 support of the Senate for wildlife conservation and the National Wildlife
			 Refuge System; and
			(8)expresses the
			 intent of the Senate—
				(A)to continue
			 working to conserve wildlife; and
				(B)to manage the
			 National Wildlife Refuge System for current and future generations.
				
